DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed January 28th, 2021 has been entered. Claims 11-24 remain pending in the application. The Examiner acknowledges the Applicant’s amendments to the limitations in independent claims 11 and 18 and the minor formatting amendments to dependent claims 12, 15-16, 19, 22, and 23 in an effort to overcome the 35 USC § 102 and the 35 USC § 103 rejections previously set forth in the Non-Final Office Action mailed December 17th, 2020.  The Applicant’s amendments to the Claims have overcome the previous 35 USC § 102 rejections set forth for claims 11, 13-14, 18, and 20-21.
Response to Arguments
The Applicant’s arguments on Pages 5-6 filed January 28th, 2021, with respect with respect to “REMARKS” pertaining to claims 11, 13-14, 18, and 20-21 being rejected under 35 USC § 102 have been considered but are moot because the new grounds of rejection do not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant’s arguments on Pages 6-8 filed January 28th, 2021, with respect to “REMARKS” pertaining to amendments to claims 11 and 18 in order to better clarify the presently claimed subject matter have been fully considered and are persuasive.  Therefore, the previous 35 USC § 102 rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made for claims 11, 13-14, 18, and 20-21 in view of the amended limitations of claims 11 and 18.  New grounds of rejection are made for claims 13-14 and 20-21 based on their dependencies on claims 11 and 18.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, knowledge reciting the claimed limitations was cited from Cherveny et al. (US 6,047,234) with a published date significantly prior to the priority date of claimed invention. Therefore, the information was available to one of ordinary skill, within the same field of endeavor, prior to the effective filing date of the claimed invention.
Additionally, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the Applicant’s argument in the “REMARKS” on Page 8 filed January 28th, 2021, with respect to the assertion that the Examiner has stated “that it would have been obvious to try the combination”, is inaccurate.  The reasons for obviousness stated by the Examiner on pages 5-6 of the 
transmitting sensor data values to an external processing unit, which incorporates the initial external influence
comparing first and second vehicle sensor data at the external processing unit according to predefined criteria, with quality as a consideration, based on the transmitted sensor data
Additionally, the motivation stated by the Examiner on page 6 of the Non-Final Office Action (mailed December 17, 2020) for combining these elements of Cherveny with the primary reference, Jammoussi, is an increase in data accuracy and the resulting development of a safer vehicle control system.  
To clarify, it was stated that Cherveny, in col. 2, lines 31-33, teaches a goal of enhanced geographic databases accuracy to be enhanced.  The invention is directed to a system for accomplishing this goal (col. 2, lines 36-38) later followed by a detailed method of utilizing a transmitted feedback loop relying on a first vehicle's sensor data values being continuously updated by adjustments from received data results that have incorporated any previous adjustments (col. 9, lines 19-26).  Furthermore, col. 9, lines 19-26, emphasizes that the feedback process, involving multiple vehicles, leads to highly accurate data.
It was even further stated that Cherveny, in col. 9, lines 40-49, teaches that a feedback loop that incorporates quality assessment of sensor data to make adjustments contributes to a safer vehicle control system, specifically noting that high levels of accuracy lead to such an increase in safety.
	Since the feedback loop incorporates transmitting of local sensor data, other vehicle data, and iterative, continuously updated remote data along with processing of the combined data at an external processing unit based on data quality evaluations and substitutions, it meets the previously set forth claim limitations.  The feedback loop enhances both data accuracy and vehicle safety, as clearly taught 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi et al. (US 2017/0166219; hereinafter Jammoussi, already of record) in view of Cherveny et al. (US 6,047,234; hereinafter Cherveny, already of record).
Regarding claim 18, Jammoussi discloses: A device for operating a first vehicle, (Fig. 2A, devices 32a, 34a, and 36a) comprising:
a receiver; (Fig. 2A, device 34a, paragraph [0018], lines 1-3, and paragraph [0020], lines 1-8) and
a controller (Fig. 2A, devices 32a and 36a and paragraph [0018], lines 1-3) configured to perform the following:
receiving, via the receiver, a signal from an external processing unit for influencing a first surroundings sensor system of the first vehicle; (paragraph [0012], lines 1-7 and paragraph [0021], lines 6-9: The computer, in conjunction with a receiver, receives data for the first vehicle from an external infrastructure, which modifies (influences) the local data.)
influence the first surroundings sensor system based on the received signal; (paragraph [0012], lines 1-7 and paragraph [0021], lines 6-9)
receiving, via the receiver, surroundings data values detected by at least one second surroundings sensor system of a second vehicle and that at least partially represent surroundings of the first vehicle; (Fig. 1 shows comprehensive data exchange between multiple vehicles and an infrastructure.  Paragraph [0012], lines 1-2, paragraph [0019], lines 9-13, and paragraph [0026], lines 8-17, disclose data exchange between a first vehicle and a second vehicle as well as many other vehicles in the same geographical area replacing inaccurate surroundings data for the first vehicle with their surroundings data.  This indicates a relevant overlap in surroundings.) and
controlling operation of the first vehicle dependent on the influence of the first surroundings sensor system and the received surroundings data values; (Fig. 1 shows comprehensive data exchange between multiple vehicles and an infrastructure. Paragraph [0011], lines 4-7, paragraph [0012], lines 5-7, paragraph [0019], lines 9-13, and paragraph [0054], lines 1-4, disclose vehicle control based on an influence of external data on its local sensor system.) 
….
Jammoussi does not disclose: … wherein evaluation of a quality of the first surroundings sensor system and of the second surroundings sensor system includes combining first surroundings data values with second surroundings data values, and forming based thereon, third surroundings data values that represent shared surroundings of the first vehicle and of the second vehicle.
Cherveny, in the same field of endeavor, teaches: … wherein evaluation of a quality of the first surroundings sensor system and of the second surroundings sensor system (col. 7, lines 46-49, 54-57, and 62-67:  Data stored in the centralized database is assessed for quality under certain conditions, evidenced by assigning a confidence level from 1-10 for how accurate it is, and the statistical data analyzer has the ability to assign these values.) includes combining first surroundings data values with second surroundings data values, and forming based thereon, third surroundings data values that represent shared surroundings of the first vehicle and of the second vehicle. (Fig. 1, Fig. 2A, and Fig. 2B:  A first vehicle 50(1) and a second vehicle 50(2) transmit surroundings (geographic environment) sensor data from a common geographic location (47) (col. 5, lines 8-10 and col. 6, lines 15-17).  Sensor data undergoes a data quality check by comparing to historical data in a statistical variance analysis (Fig. 1, elements 16 and 32, and col. 7, lines 24-29).  Based on a variance analysis, the central database is updated as a revised composite set of data (col. 8, lines 12-24) based on two vehicles (col. 11, lines 11-17).  A combination of data from two sources into one composite source at the centralized database is described in col. 11, line 59-col. 12.  The combination of data from two vehicles (col. 12, lines 3-5) leads 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiver, the controller, the receiving … a signal from an external processing unit for influencing a first surroundings sensor system of the first vehicle, the influence the first surroundings sensor system based on the received signal, the receiving … surroundings data values detected by at least one second surroundings sensor system of a second vehicle and that at least partially represent surroundings of the first vehicle, and the controlling operation of the first vehicle dependent on the influence of the first surroundings sensor system and the received surroundings data values of Jammoussi with the combining of first and second vehicle sensor data into third surroundings data values based on evaluation of quality of Cherveny for the benefit of increased accuracy of the first vehicle’s sensor data and the external infrastructure data through continuous feedback adjustments, involving analyzed and compiled data from multiple vehicles (i.e. a first and second vehicle: Cherveny: col. 11, lines 11-17), leading to a safer vehicle control system (Cherveny: col. 5, lines 40-43, col. 9, lines 17-32).  
Regarding claim 19, Jammoussi in view of Cherveny discloses: the device of claim 18, further comprising: 
a transmitter (Jammoussi: paragraph [0020], lines 1-8) to transmit sensor data to the external processing unit, wherein the sensor data values represent an effect of the influence of the first surroundings sensor system. (Cherveny: col. 5, lines 40-43 and col. 9, lines 17-32: A feedback loop of sensor data allows the first vehicle surroundings system to transmit sensor data to an external infrastructure that incorporates an influence on the local sensor data generated by the infrastructure transmitting data to the first vehicle and calibrating the sensors.)
 transmitter of Jammoussi in view of Cherveny with transmit, via the transmitter and to the external processing unit, sensor data values that represent an effect of the influence of the first surroundings sensor system of Cherveny for the benefit of increased accuracy of the first vehicle’s sensor data and the external infrastructure data through continuous feedback adjustments, leading to a safer vehicle control system (col. 5, lines 40-43 and col. 9, lines 17-32). 
Regarding claim 20, Jammoussi in view of Cherveny discloses: the device of claim 18, wherein the at least one second surroundings sensor system is identical to the first surroundings sensor system. (Jammoussi: paragraph [0019], lines 4-9: Any array of sensors are available to be applied across multiple vehicle surroundings systems.  Nothing prohibits these from being applied to vehicles identically.)
Regarding claim 21, Jammoussi in view of Cherveny discloses: the device of claim 18, wherein the influence of the first surroundings sensor system includes at least partially switching off the first surroundings sensor system. (Jammoussi: paragraph [0012], lines 1-7 and paragraph [0026], lines 14-17: Remote data replaces inaccurate local data and excludes it from vehicle operations.  Excluding certain data from vehicle operations is equivalent to at least partially switching off the first surroundings sensor system.)
Regarding claim 22, Jammoussi in view of Cherveny discloses: the device of claim 18, wherein the signal depends on a comparison with the at least one second surroundings sensor system carried out according to predefined criteria. (Cherveny: col. 7, lines 10-15, lines 24-29, and lines 38-45: Historical information is used to perform a statistical analysis and determine variances (comparisons) on raw data collected by a plurality of vehicles at the central infrastructure.  Due to the looped nature of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of claim 18 of Jammoussi in view of Cherveny with the signal is dependent on a comparison with the at least one second surroundings sensor system carried out according to predefined criteria of Cherveny for the benefit of increased accuracy of the first vehicle’s sensor data and the external infrastructure data through continuous feedback adjustments, leading to a safer vehicle control system (Cherveny:  col. 7, lines 10-15, lines 24-29, and lines 38-45, and col. 9, lines 17-32).
Regarding claim 23, Jammoussi in view of Cherveny discloses: the device of claim 18, wherein the signal depends on a comparison with the at least one second surroundings sensor system carried out according to predefined criteria (Cherveny: col. 7, lines 10-15, lines 24-29, and lines 38-45) so that the quality of the first surroundings sensor system and the at least one second surroundings sensor system is taken into account. (Cherveny: col. 7, lines 31-34, col. 9, lines 17-19, col. 9, lines 27-32, and col. 9, lines 52-59: The statistical data analyzer collects and evaluates data from a plurality of vehicles along with an accuracy developing feedback process, which ensures that the signal generated by the central infrastructure takes into account the quality of the data from a first and a second vehicle.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of claim 18 of Jammoussi in view of Cherveny with the signal is dependent on a comparison with the at least one second surroundings sensor system carried out according to predefined criteria in such a way that a quality of the first surroundings sensor system and the at least one second surroundings sensor system is taken into account of Cherveny for the benefit of increased accuracy of the first vehicle’s sensor data and the 
Regarding claim 24, Jammoussi in view of Cherveny discloses: the device of claim 23, wherein the quality of the first surroundings sensor system and the at least one second surroundings sensor system is taken into account (Cherveny: col. 7, lines 31-34, col. 9, lines 17-19, col. 9, lines 27-32, and col. 9, lines 52-59: The statistical data analyzer collects and evaluates data from a plurality of vehicles along with an accuracy developing feedback process, which ensures that the signal generated by the central infrastructure takes into account the quality of the data from a first and a second vehicle.) based on the transmitted sensor data values. (Cherveny: Col. 8, lines 19-23 and col. 9, lines 17-32: indicate a feedback loop involving improving quality of sensor data transmitted from a first and a second vehicle to a central infrastructure, where the first vehicle transmits updated sensor data based on receiving updates from the central infrastructure after the infrastructure has considered the quality of data from both vehicles.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the quality of the first surroundings sensor system and the at least one second surroundings sensor system is taken into account of Jammoussi in view of Cherveny with based on the transmitted sensor data values of Cherveny for the benefit of increased accuracy of the first vehicle’s sensor data and the external infrastructure data through continuous feedback adjustments, leading to a safer vehicle control system (Cherveny:  col. 8, lines 19-23 and col. 9, lines 17-32). 
Regarding claim 11, Jammoussi in view of Cherveny discloses: a method for operating a first vehicle, the method comprising: (Jammoussi: Fig. 4 and Fig. 5 demonstrate the system as a series of process steps (or method).)

Regarding claim 12, the claim recites analogous limitations to claim 19 above, and is therefore rejected on the same premise.
Regarding claim 13, the claim recites analogous limitations to claim 20 above, and is therefore rejected on the same premise.
Regarding claim 14, the claim recites analogous limitations to claim 21 above, and is therefore rejected on the same premise.
Regarding claim 15, the claim recites analogous limitations to claim 22 above, and is therefore rejected on the same premise.
Regarding claim 16, the claim recites analogous limitations to claim 23 above, and is therefore rejected on the same premise.
Regarding claim 17, the claim recites analogous limitations to claim 24 above, and is therefore rejected on the same premise.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Ferguson et al. (US 9,684,836) teaches updating local detection data based on a quality rating of more than one set of sensor data pertaining to a vehicle environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.





/M.B./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/18/2021